Citation Nr: 0009560	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-00 031 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to June 15, 1994 for 
assignment of a 30 percent evaluation for post-traumatic 
stress disorder with anxiety reaction.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1969.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 1998, the Board remanded this case 
for further development.  The RO completed that development, 
whereupon this case is once again before the Board.  

It its March 1998 remand, the Board noted that a notice of 
disagreement had been filed to initiate an appeal from a May 
1975 rating decision which reduced the veteran's disability 
evaluation from 30 percent to 10 percent.  The RO was 
directed to furnish the veteran with a statement of the case 
and advise him of the need to file a timely substantive 
appeal if he wished to complete an appeal from the May 1975 
reduction action.  The RO duly issued a statement of the case 
in July 1999 and advised the veteran to file a substantive 
appeal within 60 days.  No communication was received from 
the veteran or his representative within 60 days, and thus no 
substantive appeal has been received to complete an appeal on 
the reduction action.  Accordingly, that issue is not in 
appellate status.  38 U.S.C.A. § 7105(a). 

The Board further notes that the veteran and his 
representative have presented contentions regarding clear and 
unmistakable error in the May 1975 rating action.  In its 
March 1998 remand, the Board observed that such contentions 
were premature since the May 1975 rating decision was not yet 
final since there was a pending notice of disagreement which 
had not been acted upon by the RO with a statement of the 
case.  Since (as noted in the preceding paragraph), the May 
1975 rating decision is now final, the veteran's contentions 
regarding clear and unmistakable error should be formally 
addressed by the RO.  Therefore, the issue of whether clear 
and unmistakable error was involved in the May 1975 rating 
decision which reduced the veteran's disability rating is 
hereby referred to the RO for development and formal 
adjudication.  


FINDINGS OF FACT

1.  On June 15, 1994, a request was received from the veteran 
for entitlement to an increased evaluation for his service-
connected psychiatric disability, rated at that time as 10 
percent disabling. 

2.  By rating decision in May 1995, the evaluation for the 
veteran's service-connected psychiatric disability was 
increased to 30 percent, effective from June 15, 1994.  

3.  It was not factually ascertainable prior to June 15, 
1994, that the criteria for entitlement to a rating in excess 
of 10 percent had been met.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
June 15, 1994, for assignment of a 30 percent evaluation for 
service-connected post-traumatic stress disorder with anxiety 
reaction have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
1991); 38 C.F.R. §§  3.151, 3.155, 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established in July 1969 for tension 
headaches, evaluated at that time as 10 percent disabling 
under Diagnostic Code 9400, after an examiner determined that 
the veteran suffered from tension headaches that were 
probably secondary to mild anxiety reaction.  In May 1973, 
the veteran underwent a VA psychiatric examination, and in 
June 1973, the RO increased the evaluation to 30 percent for 
the veteran's disability which was described for rating 
purposes at that time as obsessive compulsive neurosis with 
somatization and evaluated under Diagnostic Code 9404.  By 
rating decision in May 1975, the veteran's disability 
evaluation was reduced to 10 percent.  The veteran's 
disability, rated again under Diagnostic Code 9400, was 
described for rating purposes at that time as anxiety 
reaction with headaches.  The 10 percent evaluation remained 
in effect until the May 1995 rating decision which increased 
the rating to 30 percent, effective from June 15, 1994, for 
the disability which was then described as post-traumatic 
stress disorder with anxiety reaction.  The veteran maintains 
that an effective date prior to June 15, 1994, is warranted. 

Review of the claims file shows that on June 15, 1994, a 
communication was received from the veteran in which he (in 
part) requested an increased rating for his service-connected 
anxiety reaction.  He also requested that he be evaluated for 
post-traumatic stress disorder (PTSD).  By rating decision in 
December 1994, the RO granted service connection for post-
traumatic stress disorder.  The veteran's disability, then 
characterized as anxiety reaction with headaches and post-
traumatic stress disorder, was evaluated as 10 percent 
disabling under Diagnostic Codes 9400 and 9411.  In the 
course of the appeal of that decision, after the veteran 
underwent a May 1995 VA examination, the RO, in the May 1995 
rating decision from which the present appeal arises, 
increased the evaluation of the veteran's disability to 30 
percent.  The RO made the increased evaluation effective June 
15, 1995, the date of the claim that gave rise to this 
appeal.  

VA laws and regulations provide that the effective date of 
increased compensation shall be the earliest date of which it 
is factually ascertainable that an increase in disability 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  
Under 38 C.F.R. § 3.155(a), an informal claim may in some 
circumstances be considered the date of a claim.  In this 
regard, it should be noted that once a formal claim for 
compensation has been allowed (as in this case), a report of 
outpatient or hospital examination or hospitalization will be 
accepted as an informal claim for increased benefits under an 
existing law if the report relates to the disability.  38 
C.F.R. § 3.157(b).

According to the schedular criteria in effect prior to June 
15, 1994, a psychoneurotic disorder warranted a 30 percent 
rating if there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms would have to have 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was warranted 
if the ability to maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels would have to be so reduced 
as to result in considerable industrial impairment.  
38 C.F.R. §§ 4.132, Diagnostic Codes 9400, 9404, 9411 (1993).

The Board observes here that in a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC No. 9-93 (Nov. 9, 1993).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

Review of the reports of a VA psychological evaluation in 
September 1994 and a VA examination in May 1995 show that the 
RO's finding of definite impairment was warranted.  However, 
although the evidence associated with the claims file 
provides a factual basis for granting a 30 percent 
evaluation, this evidence does not offer a basis for 
concluding that an increase in symptomatology occurred within 
one year of the claim filed on June 15, 1994.  VA outpatient 
reports dated in June 1994 do refer to PTSD as well as 
substance abuse, but these reports do not reflect examination 
which would allow for evaluation of the veteran's psychiatric 
disability, nor do they constitute informal claims for an 
increase.  Further, several private medical reports pertinent 
to the one year period prior to June 15, 1994, refer to 
treatment for PTSD, but do not show an increase in the 
veteran's disability picture so as to meet the criteria for a 
30 percent evaluation. 

In sum, the evidence associated with the claims file simply 
does not document an increase in the severity of the 
veteran's psychiatric disability prior to the veteran's 
increased rating claim received on June 15, 1994.  Because 
entitlement to an increase in compensation was not factually 
ascertainable within the one year period prior to the date of 
receipt of the veteran's request for an increased rating, the 
Board is compelled to find that the proper effective date for 
the 30 percent rating is June 15, 1994, the date of receipt 
of the increased rating claim.     


ORDER

Entitlement to an effective date prior to June 15, 1994 for 
assignment of a 30 percent evaluation for post-traumatic 
stress disorder with anxiety reaction is not warranted.  The 
appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

